Citation Nr: 0111256	
Decision Date: 04/18/01    Archive Date: 04/24/01	

DOCKET NO.  00-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that continued a 30 percent evaluation 
for PTSD, previously characterized as anxiety reaction, and a 
noncompensable evaluation for bilateral pes planus.  The 
veteran filed a notice of disagreement with that action in 
February 1999 and a statement of the case was issued, 
addressing the issues of increased ratings for PTSD and 
bilateral pes planus, in April 1999.  In the veteran's 
December 1999 substantive appeal, he indicated he desired to 
appeal all of the issues listed on the statement of the case.

When the veteran filed his claim in January 1998, he 
indicated, on the back side of VA Form 21-4138, that he now 
had arthritis and gout in his feet and that he believed these 
were secondary to his service-connected flat feet.  The Board 
construes this as a claim of entitlement to service 
connection for arthritis and gout of the feet, secondary to 
service-connected disability and this is referred to the RO 
for its consideration.


REMAND

The VA's duty to assist claimants has recently been 
reaffirmed and clarified.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The veteran has submitted two statements, dated in January 
and April 1998, from separate private physicians.  In his 
December 1999 substantive appeal he indicated that he had 
been taking additional medication to treat increased anxiety 
and stress.  It is unclear from the record who the veteran is 
receiving medical care from for his anxiety and stress and 
what health care provider is prescribing his medication for 
his service-connected PTSD.  Further, the record does not 
reflect that the veteran has been afforded a VA examination 
to evaluate the current nature and extent of his service-
connected bilateral pes planus.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of all treatment, both VA and non-VA, 
that the veteran has received for his 
PTSD and pes planus since January 1997.  
After obtaining any necessary 
authorization, the RO should attempt to 
obtain copies of all pertinent treatment 
records.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his bilateral pes 
planus.  All necessary test and studies 
should be accomplished and all clinical 
manifestations recorded in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify all symptoms and manifestations 
related to the veteran's service-
connected bilateral pes planus.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  The veteran should be afforded a VA 
psychiatric examination by a Board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected PTSD.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
report a multi-axial diagnosis 
identifying all current psychiatric 
disorders and offer an opinion of the 
extent to which the veteran's service-
connected PTSD interferes with his 
ability to establish and maintain 
relationships, as well as any reduction 
in reliability and productivity.  An 
opinion should also be offered as to the 
extent to which the PTSD interferes with 
the veteran's ability to obtain and 
retain gainful employment.  The examiner 
should indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV) and 
assign a GAF score that reflects the 
veteran's impairment due to his PTSD.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues on appeal.

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



